Exhibit 10.2



 


 

 


 
 


 
DAIMLER TRUST LEASING LLC,
as Seller,
 
and
 
MERCEDES-BENZ AUTO LEASE TRUST 2013-A,
as Purchaser
 
 
 
 
 

--------------------------------------------------------------------------------

 
SECOND-TIER SALE AGREEMENT
 
Dated as of April 1, 2013
 

--------------------------------------------------------------------------------



 


 

 


 






 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page
 

 
ARTICLE ONE
 
USAGE, DEFINITIONS AND INCORPORATION BY REFERENCE
   
Section 1.01. Capitalized Terms; Rules of Usage
2
   
ARTICLE TWO
 
SALE OF THE SECOND-TIER ASSETS
   
Section 2.01. Sale of the Second-Tier Assets
3
Section 2.02. Closing; Further Assignments
3
Section 2.03. Intent; Savings Clause
3
   
ARTICLE THREE
 
REPRESENTATIONS AND WARRANTIES
   
Section 3.01. Representations and Warranties of the Purchaser
4
Section 3.02. Representations and Warranties of the Seller
5
Section 3.03. Survival of Representations and Warranties
7
   
ARTICLE FOUR
 
CONDITIONS
   
Section 4.01. Conditions to Obligation of the Purchaser
8
Section 4.02. Conditions to Obligation of the Seller
8
Section 4.03. Deemed Satisfaction of Conditions
8
   
ARTICLE FIVE
 
COVENANTS OF THE SELLER
   
Section 5.01. Protection of Right, Title and Interest to the Second-Tier Assets
9
Section 5.02. Other Liens or Interests
10
Section 5.03. Indemnification
10
Section 5.04. Reserve Initial Deposit
11
   
ARTICLE SIX
 
MISCELLANEOUS PROVISIONS
 
Section 6.01. Obligations of the Seller
12

 
 
 
 
i

--------------------------------------------------------------------------------

 
 
Page
 
Section 6.02. Amendment
12
Section 6.03. Waivers
12
Section 6.04. Costs and Expenses
13
Section 6.05. Notices
13
Section 6.06. Severability
13
Section 6.07. Counterparts
13
Section 6.08. Successors and Assigns
13
Section 6.09. No Petition
14
Section 6.10. Table of Contents and Headings
14
Section 6.11. GOVERNING LAW; SUBMISSION TO JURISDICTION
14
Section 6.12. WAIVER OF JURY TRIAL
14
Section 6.13. Limited Recourse
14
Section 6.14. Subordination
15
Section 6.15. Issuer Obligation
15
Section 6.16. Each Exchange Note Separate; Assignees of Exchange Note
15
   
EXHIBITS
   
Exhibit A   —   Perfection Representations, Warranties and Covenants
A-1

 
 
 
 
 

 
 
ii

--------------------------------------------------------------------------------

 
This SECOND-TIER SALE AGREEMENT, dated as of April 1, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is between DAIMLER TRUST LEASING LLC, a Delaware limited liability
company, as seller (the “Seller”), and MERCEDES-BENZ AUTO LEASE TRUST 2013-A, a
Delaware statutory trust, as purchaser (the “Purchaser” or the “Issuer”).
 
RECITALS
 
WHEREAS, pursuant to the Second Amended and Restated Trust Agreement, dated as
of April 1, 2008 (the “Titling Trust Agreement”), among Mercedes-Benz Financial
Services USA LLC (“MBFS USA”), as titling trust administrator, Daimler Trust
Holdings LLC, as initial beneficiary, and BNY Mellon Trust of Delaware (f/k/a
BNYM (Delaware)) (f/k/a The Bank of New York (Delaware)), Daimler Trust, a
Delaware statutory trust (the “Titling Trust”), was created to hold title to
leases, vehicles and certain related assets (the “Titling Trust Assets”);
 
WHEREAS, MBFS USA, as lender (in such capacity, the “Lender”) and as servicer
(in such capacity, the “Servicer”), the Titling Trust, Daimler Title Co., as
collateral agent (the “Collateral Agent”), and U.S. Bank Trust National
Association, as administrative agent, have entered into an Amended and Restated
Collateral Agency Agreement, dated as of March 1, 2009 (the “Collateral Agency
Agreement”), pursuant to which the Lender will make advances to the Titling
Trust from time to time that the Titling Trust will use to acquire Titling Trust
Assets;
 
WHEREAS, the parties to the Collateral Agency Agreement have entered into the
2013-A Exchange Note Supplement, dated as of April 1, 2013 (the “Exchange Note
Supplement”), pursuant to which an exchange note, having an aggregate initial
outstanding principal balance of $2,399,519,126.59, bearing a floating interest
rate and a stated maturity date of December 17, 2018 (the “2013-A Exchange
Note”), was issued and delivered to the Lender;
 
WHEREAS, pursuant to the Exchange Note Supplement, MBFS USA and the Titling
Trust have also specified certain leases and vehicles to be allocated to a
reference pool with respect to the 2013-A Exchange Note;
 
WHEREAS, MBFS USA has sold the 2013-A Exchange Note to the Seller pursuant to a
First-Tier Sale Agreement, dated as of the date of this Agreement;
 
WHEREAS, the Issuer was formed pursuant to a trust agreement, dated as of April
3, 2013, as amended and restated as of April 1, 2013, between the Seller and
Wilmington Trust, National Association, as owner trustee; and
 
WHEREAS, the parties hereto wish to enter into this Agreement pursuant to which
the Seller will assign the 2013-A Exchange Note and certain related property and
rights to the Purchaser.
 
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE ONE

USAGE, DEFINITIONS AND INCORPORATION BY REFERENCE
 
Section 1.01. Capitalized Terms; Rules of Usage.  Capitalized terms used herein
that are not otherwise defined shall have the meaning ascribed thereto in
Appendix 1 to the Exchange Note Supplement or, if not defined therein, in
Appendix A to the Collateral Agency Agreement.  Appendix A also contains rules
as to usage applicable to this Agreement.
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
ARTICLE TWO

SALE OF THE SECOND-TIER ASSETS
 
Section 2.01. Sale of the Second-Tier Assets.
 
(a)   Effective as of the 2013-A Closing Date, the Seller sells, transfers,
assigns and otherwise conveys to the Purchaser, without recourse, all right,
title and interest of the Seller, whether now owned or hereafter acquired, in,
to and under the 2013-A Exchange Note and all of the Seller’s rights under the
2013-A Basic Documents, including all monies paid thereon and all monies due
thereon after the 2013-A Cutoff Date (collectively, the “Second-Tier Assets”).
 
(b)   The Purchaser accepts the sales, transfers, assignments and conveyances
made pursuant to Section 2.01(a) and sells, transfers, assigns and otherwise
conveys to the Seller, without recourse, all right, title and interest of the
Purchaser, whether now owned or hereafter acquired, in, to and under the Notes
and Certificate and the rights to distributions under Section 8.03 of the
Indenture, as payment for the 2013-A Exchange Note.  The Second-Tier Assets will
become the property and rights of the Purchaser.
 
Section 2.02. Closing; Further Assignments.
 
(a)   The sale, transfer, assignment and conveyance of the Second-Tier Assets
will take place on the 2013-A Closing Date concurrently with the closings under
the First-Tier Sale Agreement and the Indenture.
 
(b)   The Seller acknowledges that the Issuer will, pursuant to the Indenture,
assign and pledge the Second-Tier Assets and certain other property and rights
to the Indenture Trustee for the benefit of the 2013-A Secured Parties and the
Noteholders.  The Seller consents to such assignment and pledge.
 
(c)   The sale, transfer, assignment and conveyance of the Second-Tier Assets
pursuant to this Agreement is without recourse, and the Seller does not
guarantee collection of the Second-Tier Assets or any Collateral Asset included
in the 2013-A Reference Pool.
 
Section 2.03. Intent; Savings Clause.  It is the intention of the parties hereto
that (i) the sale pursuant to Section 2.01 constitute an absolute sale of the
Second-Tier Assets, including all monies paid thereon and all monies due thereon
on or after the 2013-A Cutoff Date, conveying good title to the Second-Tier
Assets free and clear of any Lien other than Permitted Liens, from the Seller to
the Purchaser and (ii) the Second-Tier Assets not be a part of the Seller’s
estate in the event of a bankruptcy or insolvency of the Seller.  If,
notwithstanding the intention of the parties hereto, such sale is deemed to be a
pledge in connection with a financing or is otherwise deemed not to be a sale,
the Seller grants, and the parties intend that the Seller grants, to the
Purchaser a security interest in the Second-Tier Assets and the performance by
the Seller of the obligation by the Seller to pay to the Purchaser all amounts
received with respect to the 2013-A Exchange Note, and in such event, this
Agreement will constitute a security agreement under applicable law and the
Purchaser will have all of the rights and remedies of a secured party and
creditor under the UCC.
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
ARTICLE THREE

REPRESENTATIONS AND WARRANTIES
 
Section 3.01. Representations and Warranties of the Purchaser.  The Purchaser
represents and warrants to the Seller as of the 2013-A Closing Date:
 
(a)   Organization and Good Standing; Qualification.  The Purchaser has been
duly organized and is validly existing as a statutory trust duly formed, validly
existing and in good standing under the laws of the State of Delaware, with the
power and authority to own or lease its properties and to conduct its activities
as such properties are currently owned or leased and such activities are
currently conducted.
 
(b)   Due Qualification.  The Purchaser is duly qualified to do business as a
foreign statutory trust in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions in which the ownership or lease of
property or the conduct of its activities requires such qualification, license
or approval, unless the failure to obtain such qualifications, licenses or
approvals would not reasonably be expected to have a material adverse effect on
the Purchaser’s ability to perform its obligations under this Agreement.
 
(c)   Power and Authority; Authorization; Execution and Delivery; Binding
Obligation.  The Purchaser has the power and authority to execute, deliver and
perform its obligations under this Agreement.  This Agreement has been duly
authorized, executed and delivered by the Purchaser and constitutes the legal,
valid and binding obligation of the Purchaser, enforceable against the Purchaser
in accordance with its terms, except as such enforceability may be limited by
insolvency, bankruptcy, reorganization or other laws relating to or affecting
the enforcement of creditors’ rights and by general equitable principles.
 
(d)   No Violation.  The consummation of the transactions contemplated by, and
the fulfillment of the terms of, this Agreement will not (i) conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under its limited
liability company agreement, any material indenture, mortgage, deed of trust,
loan agreement, guarantee, lease financing agreement or similar agreement or
instrument under which the Purchaser is a party or by which the Purchaser is
bound, (ii) result in the creation or imposition of any Lien upon any of the
Purchaser’s properties pursuant to the terms of any such agreement or instrument
(other than Permitted Liens or Liens contemplated by the 2013-A Basic Documents
to which the Purchaser is a party), (iii) violate the certificate of formation
of the Purchaser or the Trust Agreement of the Purchaser or (iv) violate or
contravene any law or, to the Purchaser’s knowledge, any order rule or
regulation applicable to the Purchaser of any Governmental Authority having
jurisdiction over the Purchaser or its properties, the failure to comply with
which would reasonably be expected to have a material adverse effect on the
Purchaser’s ability to perform its obligations under this Agreement.
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
(e)   No Proceedings.  There are no proceedings pending, or, to the Purchaser’s
knowledge, threatened, and to the Purchaser’s knowledge there are no
investigations pending or threatened, against or affecting the Purchaser or its
property before any Governmental Authority (i) asserting the invalidity or
unenforceability of the 2013-A Exchange Note, the Notes or this Agreement,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or (iii) seeking any determination or ruling that would
reasonably be expected to have a material adverse effect on the ability of the
Purchaser to perform its obligations under this Agreement.
 
(f)   No Material Default.  Neither the Purchaser nor its affiliates is in
material default under any agreement, contract, instrument, or indenture of any
nature whatsoever to which the Purchaser or its affiliates is bound, and which
default would have a material adverse effect on the ability of the Purchaser to
perform its obligations under this Agreement.
 
(g)   No Consent.  No consent, approval, authorization, or order of any court or
governmental agency or body is required under federal or state law for the
execution, delivery, and performance by the Purchaser, or compliance by it with
this Agreement or the consummation of the transactions contemplated hereby, or
if required has been obtained or can be obtained prior to the execution of this
Agreement.
 
Section 3.02. Representations and Warranties of the Seller.  The Seller
represents and warrants to the Purchaser as of the 2013-A Closing Date:
 
(a)   Organization and Good Standing; Qualification.  The Seller has been duly
organized and is validly existing as a limited liability company in good
standing under the laws of the State of Delaware, with the power and authority
to own or lease its properties and to conduct its activities as such properties
are currently owned or leased and such activities are currently conducted.
 
(b)   Due Qualification.  The Seller is duly qualified to do business as a
foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of property or the conduct of its activities requires such qualification,
license or approval, unless the failure to obtain such qualifications, licenses
or approvals would not reasonably be expected to have a material adverse effect
on the Seller’s ability to perform its obligations under this Agreement.
 
(c)   Power and Authority; Authorization; Execution and Delivery; Binding
Obligation.  The Seller has the power and authority to execute, deliver and
perform its obligations under this Agreement.  This Agreement has been duly
authorized, executed and delivered by the Seller and constitutes the legal,
valid and binding obligation of the Seller, enforceable against the Seller in
accordance with its terms, except as such enforceability may be limited by
insolvency, bankruptcy, reorganization or other laws relating to or affecting
the enforcement of creditors’ rights and by general equitable principles.
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
(d)   No Violation.  The consummation of the transactions contemplated by, and
the fulfillment of the terms of, this Agreement will not (i) conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under its limited
liability company agreement, any material indenture, mortgage, deed of trust,
loan agreement, guarantee, lease financing agreement or similar agreement or
instrument under which the Seller is a party or by which the Seller is bound,
(ii) result in the creation or imposition of any Lien upon any of the Seller’s
properties pursuant to the terms of any such agreement or instrument (other than
Permitted Liens or Liens contemplated by the 2013-A Basic Documents),
(iii) violate the certificate of formation of the Seller or the Limited
Liability Company Agreement of the Seller or (iv) violate or contravene any law
or, to the Seller’s knowledge, any order rule or regulation applicable to the
Seller of any Governmental Authority having jurisdiction over the Seller or its
properties, the failure to comply with which would reasonably be expected to
have a material adverse effect on the Seller’s ability to perform its
obligations under this Agreement.
 
(e)   No Proceedings.  There are no proceedings pending, or, to the Seller’s
knowledge, threatened, and to the Seller’s knowledge there are no investigations
pending or threatened, against or affecting the Seller or its property before
any Governmental Authority (i) asserting the invalidity or unenforceability of
the 2013-A Exchange Note, the Notes or this Agreement, (ii) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement or
(iii) seeking any determination or ruling that would reasonably be expected to
have a material adverse effect on the ability of the Seller to perform its
obligations under this Agreement.
 
(f)   Ownership and Transfer of 2013-A Exchange Note.  Immediately preceding its
sale of the 2013-A Exchange Note to the Purchaser, the Seller was the owner of
the 2013-A Exchange Note, free and clear of any claim, and after such sale of
the 2013-A Exchange Note to the Purchaser, the Purchaser shall be entitled to
all of the rights and benefits of a holder of the 2013-A Exchange Note under the
Collateral Agency Agreement and the Exchange Note Supplement.
 
(g)   No Material Default.  Neither the Seller nor its affiliates is in material
default under any agreement, contract, instrument, or indenture of any nature
whatsoever to which the Seller or its affiliates is bound, and which default
would have a material adverse effect on the ability of the Seller to perform its
obligations under this Agreement.
 
(h)   No Consent.  No consent, approval, authorization, or order of any court or
governmental agency or body is required under federal or state law for the
execution, delivery, and performance by the Seller, or compliance by it with
this Agreement or the consummation of the transactions contemplated hereby, or
if required has been obtained or can be obtained prior to the execution of this
Agreement.
 
(i)   Ability to Perform.  The Seller does not have any reason or cause to
believe that it cannot perform each and every covenant of such party contained
in this Agreement.
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
(j)   Solvency; Fair Value.  Both before and after giving effect to the sale,
transfer, assignment and conveyance of the Second-Tier Assets pursuant to this
Agreement, the Seller is solvent and the transfer of the 2013-A Exchange Note
pursuant hereto is not being made with the intent to hinder, delay or defraud
the creditors of the Seller or any affiliate thereof.  The Seller is receiving
from the Purchaser reasonably equivalent value in exchange for the transfer of
2013-A Exchange Note.
 
(k)   Perfection Representations.  The Seller makes the representations and
warranties set forth on Exhibit A.
 
Section 3.03. Survival of Representations and Warranties.  The representations
and warranties set forth in this Article shall survive the closing under Section
2.02 and the pledge of the Second-Tier Assets by the Issuer to the Indenture
Trustee pursuant to the Indenture.  Upon discovery by the Seller, the Purchaser
or the Indenture Trustee of a breach of any of the foregoing representations and
warranties, the party discovering such breach shall give prompt written notice
to the others.
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
ARTICLE FOUR

CONDITIONS
 
Section 4.01. Conditions to Obligation of the Purchaser.  The obligation of the
Purchaser to accept the Second-Tier Assets as set forth in Section 2.01 is
subject to the satisfaction of the following conditions:
 
(a)   Representations and Warranties True.  The representations and warranties
of the Seller contained in Section 3.02 will be true and correct on the 2013-A
Closing Date, and the Seller will have performed on or prior to the 2013-A
Closing Date all obligations to be performed by the Seller under this Agreement
on or prior to the 2013-A Closing Date.
 
(b)   Delivery of 2013-A Exchange Note.  The Seller has delivered to the
Purchaser the 2013-A Exchange Note, registered in the name of “Mercedes-Benz
Auto Lease Trust 2013-A” or its assignee or endorsed in blank by an effective
endorsement.
 
(c)   Documents to be Delivered by the Seller.  On the 2013-A Closing Date, the
Seller will deliver such other documents as the Purchaser may reasonably
request.
 
(d)   Other Transactions.  The transactions contemplated by the Collateral
Agency Agreement, the 2013-A Exchange Note Supplement, the First-Tier Sale
Agreement and the Indenture will be consummated on or prior to the 2013-A
Closing Date.
 
Section 4.02. Conditions to Obligation of the Seller.  The obligation of the
Seller to sell the 2013-A Exchange Note to the Purchaser as set forth in
Section 2.01 is subject to each representation and warranty of the Purchaser as
set forth in Section 3.01 being true and correct on the 2013-A Closing Date, and
each obligation to be performed by the Purchaser under this Agreement on or
prior to the 2013-A Closing Date having been performed on or prior to the 2013-A
Closing Date.
 
Section 4.03. Deemed Satisfaction of Conditions.  Upon the transfer of the
Second-Tier Assets to, and the acceptance of the Second-Tier Assets by the
Purchaser, all of the conditions set forth in this Article will be deemed to
have been satisfied.
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE FIVE

COVENANTS OF THE SELLER
 
Section 5.01. Protection of Right, Title and Interest to the Second-Tier Assets.
 
(a)   Within ten days after the 2013-A Closing Date, the Seller, as debtor, will
record and file, at its own expense, an initial financing statement in each
jurisdiction in which such financing statement is required by Applicable Law,
naming the Seller, as debtor, and the Purchaser, as secured party, in such
manner as is necessary, under the laws of each such jurisdiction, to perfect the
sale, transfer, assignment and conveyance of the Second-Tier Assets to the
Purchaser (to the extent that such sale, transfer, assignment and conveyance may
be perfected by such filing).  The Seller will deliver to the Purchaser
file-stamped copies of, or filing receipts for, any such document filed promptly
upon such document becoming available following such filing.
 
(b)   The Seller will authorize and file such financing statements and cause to
be authorized and filed such continuation statements, all in such manner and in
such places as may be required by law fully to preserve, maintain and protect
the interest of the Purchaser in the Second-Tier Assets and in the proceeds
thereof.  The Seller will deliver to the Purchaser file-stamped copies of, or
filing receipts for, any such document filed promptly upon such document
becoming available following such filing.
 
(c)   The Seller authorizes the Purchaser to file any financing or continuation
statements, and amendments to such statements, in all jurisdictions and with all
filing offices as the Purchaser may determine, in its sole discretion, are
necessary or advisable fully to preserve, maintain and protect the interest of
the Purchaser in the Second-Tier Assets and the proceeds thereof.  Such
financing and continuation statements may describe the Second-Tier Assets in any
manner as the Purchaser may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the Purchaser’s interest in the
Second-Tier Assets.  The Purchaser will deliver to the Seller file-stamped
copies of, or filing receipts for, any such document filed promptly upon such
document becoming available following such filing.
 
(d)   The Seller agrees to do and perform any and all acts and to execute any
and all further instruments required or reasonably requested by the Purchaser or
by the Owner Trustee or the Indenture Trustee to more fully effect the purposes
of this Agreement, including the execution of any financing statements or
continuation statements relating to the Second-Tier Assets for filing under the
UCC of any applicable jurisdiction.
 
(e)   The Seller will give the Purchaser at least 30 days’ prior notice of any
change in its jurisdiction of organization and will promptly file (and hereby
authorizes the Purchaser and any assignee of the Purchaser hereunder to file)
all amendments of any previously filed financing or continuation statement and
any new financing statements as may be necessary to continue the perfection of
the Purchaser’s interest in the Second-Tier Assets.  The Seller will cause the
Servicer to maintain its jurisdiction of organization (for purpose of
Section 9-307 of the UCC) in only one state within the United States.
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
(f)   The Seller will not change its name, form of organization or corporate
structure in any manner that would or could make any financing statement or
continuation statement filed by the Seller in accordance with Section 5.01(a)
seriously misleading within the meaning of Section 9-506 of the UCC, unless it
has given the Purchaser at least 30 days’ prior notice thereof and promptly
files appropriate amendments to all previously filed financing statements or
continuation statements.
 
Section 5.02. Other Liens or Interests.  Except for the sales, transfers,
assignments and conveyances under this Agreement, the Seller will not sell,
contribute, pledge, assign, transfer or allow to be issued any Second-Tier Asset
to any other Person, or grant, create, incur, assume or suffer to exist any Lien
on any interest therein, and the Seller will defend the right, title, and
interest of the Purchaser in, to and under the Second-Tier Assets against all
claims of third parties claiming through or under the Seller.  However, the
Seller’s obligations under this Section with respect to the 2013-A Exchange Note
will terminate upon the payment in full of the 2013-A Exchange Note pursuant to
the Collateral Agency Agreement and the 2013-A Exchange Note Supplement.
 
Section 5.03. Indemnification.  The Seller will be liable under this Agreement
only to the extent of the obligations specifically undertaken by the Seller
under this Agreement, and agrees to the following:
 
(a)   The Seller will indemnify, defend and hold harmless the Purchaser, and its
officers, directors, employees and agents, from and against any and all costs,
expenses, losses, damages, claims and liabilities arising out of, or imposed
upon the Purchaser through, the willful misconduct, negligence or bad faith of
the Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of the Seller’s obligations and duties under this Agreement.
 
(b)   Promptly upon receipt by the Purchaser, or any of its officers, directors,
employees and agents, of notice of the commencement of any suit, action, claim,
proceeding or governmental investigation against it, the Purchaser will, if a
claim in respect of such suit, action, claim, proceeding or investigation is to
be made against the Seller under this Section, notify the Seller of the
commencement of such suit, action, claim, proceeding or investigation.  The
Seller may participate in and assume the defense and settlement of any such
suit, action, claim, proceeding or investigation at its expense, and no
settlement of such suit, action, claim, proceeding or investigation may be made
without the approval of the Seller and the Purchaser, which approvals will not
be unreasonably withheld or delayed.  The Seller’s obligations under this
Section will include reasonable fees and expenses of counsel and expenses of
litigation.  After notice from the Seller to the Purchaser of the Seller’s
intention to assume the defense of such suit, action, claim, proceeding or
investigation with counsel reasonably satisfactory to the Purchaser, and so long
as the Seller so assumes the defense of such suit, action, claim, proceeding or
investigation in a manner reasonably satisfactory to the Purchaser, the Seller
will not be liable for any expenses of counsel to the Purchaser unless there is
a conflict between the interests of the Seller and the Purchaser, in which case
the Seller will pay for the separate counsel to the Purchaser.
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
(c)   If the Seller makes any indemnity payments pursuant to this Section and
the Purchaser thereafter collects any of such amounts from others, the Purchaser
will promptly repay such amounts to the Seller, without interest.
 
(d)   The indemnity obligations set forth in Section 5.03(a) will be in addition
to any obligation that the Seller may otherwise have and will survive the
termination of this Agreement.
 
Section 5.04. Reserve Initial Deposit.  On the 2013-A Closing Date, the Seller
will deposit, or cause to be deposited, the Reserve Initial Deposit into the
2013-A Reserve Account from the net proceeds of the sale of the Notes.
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
ARTICLE SIX

MISCELLANEOUS PROVISIONS
 
Section 6.01. Obligations of the Seller.  The obligations of the Seller under
this Agreement will not be affected by reason of any invalidity, illegality or
irregularity of the 2013-A Exchange Note or any 2013-A Lease or 2013-A Vehicle
allocated to the 2013-A Reference Pool.
 
Section 6.02. Amendment.
 
(a)   This Agreement may be amended, supplemented or otherwise modified from
time to time by a writing executed by the parties hereto, without the consent of
any Securityholder, to cure any ambiguity, to correct or supplement any
provision herein which may be inconsistent with any other provision herein or to
add, change or eliminate any other provision with respect to matters or
questions arising under this Agreement that are not inconsistent with the
provisions of this Agreement; provided, that, (i) the Seller shall have
delivered to the Indenture Trustee an Opinion of Counsel to the effect that such
action will not materially adversely affect the interests of any Noteholders or
(ii) the Rating Agency Condition shall have been satisfied with respect to such
amendment.
 
(b)   Each amendment, supplement or other modification of this Agreement other
than those provided for in Section 6.02(a) requires the consent of the Majority
Noteholders of the Controlling Class (or if the Notes are no longer Outstanding,
Holders of Certificates evidencing not less than a majority of the aggregate
Certificate Percentage Interests); provided, however, that no such amendment may
(i) increase or reduce in any manner the amount of, or accelerate or delay the
timing of, or change the allocation or priority of, collections of payments on
or in respect of the 2013-A Leases and 2013-A Vehicles or distributions that are
required to be made for the benefit of the Securityholders, change the Interest
Rate applicable to any class of Notes or the Required Reserve Amount for the
2013-A Reserve Account, without the consent of all holders of Notes then
Outstanding or (ii) reduce the percentage of the Note Balance of the Notes or of
the Controlling Class the consent of the Holders of which is required for any
amendment to this Agreement without the consent of all Holders of Notes or of
the Controlling Class then Outstanding.
 
(c)   It shall not be necessary for the consent of any Person pursuant to this
Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.
 
(d)   Promptly after the execution of any such amendment, the Seller shall
furnish written notification of the substance of such amendment to the Owner
Trustee, the Indenture Trustee and the Rating Agencies.
 
Section 6.03. Waivers.  No failure or delay on the part of the Seller, the
Purchaser or the Indenture Trustee in exercising any power, right or remedy
under this Agreement will operate as a waiver thereof, nor will any single or
partial exercise of any such power, right or remedy preclude any other or
further exercise thereof or the exercise of any other power, right or remedy.
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
Section 6.04. Costs and Expenses.  The Seller will pay all expenses incidental
to the performance of its obligations under this Agreement and the Seller agrees
to pay all reasonable out-of-pocket costs and expenses of the Purchaser in
connection with the perfection as against third parties of the Purchaser’s
right, title and interest in and to the Second-Tier Assets and the other
property and rights sold hereunder and the enforcement of any obligation of the
Seller hereunder.
 
Section 6.05. Notices.  Unless otherwise specified in this Agreement, all
notices, requests, demands, consents, waivers or other communications to or from
the parties to this Agreement will be in writing, including e-mail.  Unless
otherwise specified in this Agreement, any such notice, request, demand, consent
or other communication will be delivered or addressed as set forth below or at
such other address or facsimile number as any party may designate by notice to
the other parties.
 
 

  (i) In the case of the Seller:           Daimler Trust Leasing LLC
c/o Mercedes-Benz Financial Services USA LLC
36455 Corporate Drive
Farmington Hills, Michigan  48331
Attention:  Steven C. Poling
E-mail:  steven.c.poling@daimler.com
Facsimile:  (248) 991-6962         (ii) In the case of the Purchaser:          
Mercedes-Benz Auto Lease Trust 2013-A
c/o Wilmington Trust, National Association
1100 North Market Street
Wilmington, Delaware  19890
Attention:  Corporate Trust Administration
E-mail:  yhowell@wilmingtontrust.com
Facsimile:  (302) 636-4140

 
Section 6.06. Severability.  If any one or more of the covenants, agreements,
provisions or terms of this Agreement is held invalid, illegal or unenforceable,
then such covenants, agreements, provisions or terms will be deemed severable
from the remaining covenants, agreements, provisions and terms of this Agreement
and will in no way affect the validity, legality or enforceability of the other
covenants, agreements, provisions and terms of this Agreement or of the
Second-Tier Assets or the rights of the holders thereof.
 
Section 6.07. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be an original, and all of which will together
constitute one and the same instrument.
 
Section 6.08. Successors and Assigns.  All covenants and agreements contained
herein will be binding upon, and inure to the benefit of, the parties hereto and
their respective successors and permitted assigns, all as provided in this
Agreement.  Any request, notice,
 
 
 
 
13

--------------------------------------------------------------------------------

 
direction, consent, waiver or other instrument or action by a party to this
Agreement will bind the successors and assigns of such party.  Except as
otherwise provided in this Agreement, no other Person will have any right or
obligation under this Agreement.
 
Section 6.09. No Petition.  Each of the Seller and the Purchaser covenants that
for a period of one year and one day (or, if longer, any applicable preference
period) after payment in full of all Exchange Notes, Notes and other Securities
it will not institute against, or join any Person in instituting against, the
Initial Beneficiary, the Titling Trust, the Transferor, the Issuer or the 2013-A
Exchange Noteholder any bankruptcy, reorganization, arrangement, insolvency or
liquidation Proceedings, or other Proceedings under any Insolvency Law in
connection with any obligations relating to the 2013-A Exchange Note, any Notes
or any 2013-A Basic Document and agrees that it will not cooperate with or
encourage others to institute any such Proceeding.
 
Section 6.10. Table of Contents and Headings.  The table of contents and the
various headings in this Agreement are included for convenience only and will
not affect the meaning or interpretation of any provision of this Agreement.
 
Section 6.11. GOVERNING LAW; SUBMISSION TO JURISDICTION.
 
(a)   THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY OTHERWISE APPLICABLE
PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
(b)   Each party to this Agreement submits to the nonexclusive jurisdiction of
the United States District Court for the Southern District of New York and of
any New York State Court sitting in New York, New York for purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated by the 2013-A Basic Documents.  Each party to this Agreement
irrevocably waives, to the fullest extent it may do so, any objection that it
may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum.
 
Section 6.12. WAIVER OF JURY TRIAL.  EACH PARTY TO THIS AGREEMENT IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER 2013-A BASIC DOCUMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR ANY SUCH OTHER 2013-A BASIC DOCUMENT.
 
Section 6.13. Limited Recourse.  The Seller and the Purchaser agree that any
claim that the Seller or the Purchaser may seek to enforce against each other is
limited to the Second-Tier Assets only and does not represent a claim against
the assets of the Seller or the Purchaser as a whole or any assets other than
the Second-Tier Assets.
 
 
 
 
 
14

--------------------------------------------------------------------------------

 
Section 6.14. Subordination.
 
(a)   The Seller and the Purchaser agree that any claim that the Seller or the
Purchaser may seek to enforce at any time against any assets of the Seller or
the Purchaser other than the Second-Tier Assets will be subordinate to the
payment in full of all other claims with respect to such other assets.  However,
this Section will not limit, subordinate or otherwise modify any claims against
the Seller or the Purchaser with respect to any right to indemnification,
commitment to repurchase or other obligation of the Seller or the Purchaser
relating to (i) any of the assets related to the Second-Tier Assets, (ii) any
related credit enhancement, (iii) any transactions entered into in connection
with the 2013-A Exchange Note (or the beneficial interest therein), (iv) any
administrative services performed in connection with the 2013-A Exchange Note,
(v) any related servicing obligation or (vi) any obligation to any Person acting
as trustee, registrar or administrator (including as certificate registrar,
owner trustee or indenture trustee).
 
(b)   The Seller agrees that any claim that the Seller may seek to enforce
against the Purchaser or any of its assets will be subordinate to the payment in
full of the principal of and interest on the Notes.
 
(c)   The parties to this Agreement intend that this Section constitutes an
enforceable subordination agreement under Section 510(a) of the Bankruptcy Code.
 
Section 6.15. Issuer Obligation.  It is expressly understood and agreed by the
parties hereto that (i) this Agreement is executed and delivered by the Owner
Trustee, not individually or personally but solely as Owner Trustee, in the
exercise of the powers and authority conferred and vested in it, (ii) each of
the representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as personal representations, undertakings and
agreements by the Owner Trustee but is made and intended for the purpose of
binding only the Issuer, (iii) nothing herein contained shall be construed as
creating any liability on the Owner Trustee, individually or personally, to
perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto and (iv) under no
circumstances shall the Owner Trustee be personally liable for the payment of
any indebtedness or expenses of the Issuer or be liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken by the Issuer under this Agreement or any other related documents.
 
Section 6.16. Each Exchange Note Separate; Assignees of Exchange Note.  Each
party hereto acknowledges and agrees (and each holder or pledgee of the 2013-A
Exchange Note, by virtue of its acceptance of such Exchange Note or pledge
thereof acknowledges and agrees) that (i) the Specified Interest is a separate
series of the Titling Trust as provided in Section 3806(b)(2) of Chapter 38 of
Title 12 of the Delaware Code, 12 Del. Code Section 3801 et seq., (ii) the
debts, liabilities, obligations and expenses incurred, contracted for or
otherwise existing with respect to (a) the 2013-A Exchange Note or the related
2013-A Reference Pool shall be enforceable against such 2013-A Reference Pool
only and not against any other Reference Pool or the Revolving Facility Pool and
(b) any other Exchange Note, any other Reference Pool, or the Revolving Facility
Pool shall be enforceable against such other Exchange Note, other Reference
Pools, or the Revolving Facility Pool only, as applicable, and not against the
2013-A Exchange Note or any 2013-A Lease or 2013-A Vehicle included in the
2013-A Reference Pool, (iii) except to the
 
 
 
 
15

--------------------------------------------------------------------------------

 
extent required by law, the leases and the related leased vehicles included in
the Revolving Facility Pool or leases and the related leased vehicles included
in any other Reference Pool with respect to any other Exchange Note (other than
the 2013-A Exchange Note transferred hereunder which is related to the 2013-A
Reference Pool) shall not be subject to the claims, debts, liabilities, expenses
or obligations arising from or with respect to the 2013-A Exchange Note in
respect of such claim, (iv) no creditor or holder of a claim relating to (a) the
2013-A Exchange Note or the related 2013-A Reference Pool shall be entitled to
maintain any action against or recover any assets allocated to any other
Reference Pool, the Revolving Facility Pool or any other Exchange Note or the
assets allocated thereto (except to the extent of amounts available to such
Persons on a fully subordinated basis) and (b) any other Reference Pool, the
Revolving Facility Pool or any other Exchange Note other than the 2013-A
Exchange Note related to the 2013-A Reference Pool shall be entitled to maintain
any action against or recover any assets allocated to the 2013-A Reference Pool
and (v) any purchaser, assignee or pledgee of an interest in the 2013-A
Reference Pool or, the 2013-A Exchange Note, must, prior to or contemporaneously
with the grant of any such assignment, pledge or security interest, (a) give to
the Titling Trust a non-petition covenant substantially similar to that set
forth in Section 11.10 of the Titling Trust Agreement and (b) execute an
agreement for the benefit of each holder, assignee or pledgee from time to time
of any other Exchange Note to release all claims to the assets of the Titling
Trust allocated to the Revolving Facility Pool and each other Reference Pool
and, in the event that such release is not given effect, to fully subordinate
all claims it may be deemed to have against the assets of the Titling Trust
allocated to the Revolving Facility Pool and each other Reference Pool.
 
 
 
 
 

 
 
16

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Second-Tier Agreement to
be duly executed by their respective officers duly authorized as of the day and
year first above written.
 
 

 
DAIMLER TRUST LEASING LLC,
as Seller
               
 
By:
        Name:       Title:  

 
 

 
MERCEDES-BENZ AUTO LEASE
TRUST 2013-A, as Purchaser
               
 
By:
WILMINGTON TRUST, NATIONAL
ASSOCIATION, not in its individual capacity
but solely as Owner Trustee
         

 
 
By:
        Name:       Title:  

 
 
 
 
 
Second-Tier Sale Agreement

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS
 
 In addition to the representations, warranties and covenants contained in the
Second-Tier Sale Agreement, dated as of April 1, 2013 (the “Second-Tier Sale
Agreement”), between Daimler Trust Leasing LLC, as seller (the “Seller”), and
Mercedes-Benz Auto Lease Trust 2013-A, as purchaser (the “Purchaser”), the
Seller hereby further represents, warrants and covenants to the Purchaser as
follows on the 2013-A Closing Date:
 
1.  
The Second-Tier Sale Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the 2013-A Exchange Note in favor of the
Purchaser, which security interest is prior to all other Liens and is
enforceable as such as against creditors of and purchasers from the Seller.

 
2.  
The 2013-A Exchange Note constitutes a “general intangible”, “instrument,”
“certificated security”, or “tangible chattel paper”, within the meaning of the
applicable UCC.

 
3.  
The Seller owns and has good and marketable title to the 2013-A Exchange Note
free and clear of any Liens, claim or encumbrance of any Person, excepting only
liens for taxes, assessments or similar governmental charges or levies incurred
in the ordinary course of business that are not yet due and payable or as to
which any applicable grace period shall not have expired, or that are being
contested in good faith by proper proceedings and for which adequate reserves
have been established, but only so long as foreclosure with respect to such a
Lien is not imminent and the use and value of the property to which the Lien
attaches is not impaired during the pendency of such proceeding.

 
4.  
The Seller has received all consents and approvals to the sale of the 2013-A
Exchange Note under the Second-Tier Sale Agreement to the Purchaser required by
the terms of the 2013-A Exchange Note to the extent that it constitutes an
instrument or a payment intangible.

 
5.  
The Seller has received all consents and approvals required by the terms of the
2013-A Exchange Note, to the extent that it constitutes a securities
entitlement, certificated security or uncertificated security, to the transfer
to the Purchaser of its interest and rights in the 2013-A Exchange Note under
the Second-Tier Sale Agreement.

 
6.  
The Seller has caused or will have caused, within ten days after the 2013-A
Closing Date, the filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under applicable law in order to
perfect the sale of the 2013-A Exchange Note from the Seller to the Purchaser
and the security interest in the 2013-A Exchange Note granted under the
Second-Tier Sale Agreement.

 
 
 
 
 
A-1

--------------------------------------------------------------------------------

 
 
7.  
To the extent that the 2013-A Exchange Note constitutes an instrument or
tangible chattel paper, all original executed copies of each such instrument or
tangible chattel paper have been delivered to the Purchaser.

 
8.  
Other than the transfer of the 2013-A Exchange Note from Mercedes-Benz Financial
Services USA LLC to the Seller under the First-Tier Sale Agreement and from the
Seller to the Purchaser under the Second-Tier Sale Agreement and the security
interest granted to the Indenture Trustee pursuant to the Indenture, the Seller
has not pledged, assigned, sold, granted a security interest in, or otherwise
conveyed the 2013-A Exchange Note.

 
9.  
The Seller has not authorized the filing of, nor is aware of, any financing
statements against the Seller that include a description of collateral covering
the 2013-A Exchange Note other than any financing statement relating to any
security interest granted pursuant to the 2013-A Basic Documents or that has
been terminated.

 
10.  
No instrument or tangible chattel paper that constitutes or evidences the 2013-A
Exchange Note has any marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Indenture Trustee.

 
Capitalized terms used herein that are not otherwise defined shall have the
meanings ascribed thereto in the Second-Tier Sale Agreement.
 

 
 
 
 A-2

--------------------------------------------------------------------------------